Citation Nr: 0617568	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  00-10 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from February 1974 to March 
1977.  A Certificate of Military Service shows he was a 
member of the United States Navy from February 1974 to August 
1979; however, these dates cover a period in which he was 
transferred to the temporary disability retired list, and he 
never returned to active duty thereafter.  The veteran died 
on January 25, 1999, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, that denied the above claims.

In a January 2003 letter to the appellant, the RO 
acknowledged her claim for entitlement Dependency and 
Indemnity compensation (DIC) under the provisions of 38 
U.S.C. § 1318, noting the claim was deferred until the 
completion of VA rulemaking pertinent to section 1318 claims.  
The stay on such claims having since been lifted, the issue 
is referred to the RO for appropriate action.


FINDING OF FACT

A disability related to active military service was not the 
principal or a contributory cause of death.




CONCLUSION OF LAW

The appellant is not entitled to service connection for the 
cause of the veteran's death.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied the duty to notify by means of a letter to the 
appellant from the RO dated in November 2003.  She was told 
of what was required to substantiate her cause of death claim 
and of her and VA's respective duties, and was asked to 
submit evidence and/or information, which would include that 
in her possession, to the RO.  




The requisite notice letter was provided to the appellant 
after to the initial adjudication of the claim by the RO.  
However, any defect with respect to the timing of the notice 
was nonprejudicial.  There is no indication that the outcome 
of the case has been affected, as the appellant did not 
provide any additional information or evidence in response to 
the content-complying notice in November 2003.  Additionally, 
she has been provided a meaningful opportunity to participate 
effectively in the processing of her claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

No further notice is needed as to any disability rating or 
effective date matters.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Although for DIC, the appellant would not 
be assigned a disability rating, an effective date would be 
assigned; however, since the claim to reopen is being denied, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  VA is not 
required, therefore, to provide this notice.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  
The claims file contains the veteran's available service 
records and all identified post-service records.  

The appellant states in several submissions that the veteran 
was treated post-service from 1977 to 1979 at Carswell Air 
Force Base.  Records from this facility are in the claims 
folder, associated with the service medical records.  The 
veteran officially separated from service in March 1977, 
pursuant to the proceedings and findings of the Physical 
Evaluation Board (PEB).  He was then placed on the temporary 



disability retired list until 1979, and he remained in the 
service's medical care until that time.  

That the veteran is deceased establishes a current disability 
in this case. Carbino v. Gober, 10 Vet. App. 507, 509 (1997).  
This, however, does not by itself trigger the Secretary's 
obligation under § 5103A(d) of providing a medical 
examination or obtaining a medical opinion.  Compare Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), and Charles v. 
Principi, 16 Vet. App. 370 (2002).  The veteran's Certificate 
of Death lists the immediate cause of death as hypertensive 
cardiovascular disease.  Other significant conditions 
contributing to death were listed as chronic alcoholism and a 
thyroid disorder.  The evidentiary record does not show that 
hypertension was associated with an established event, 
injury, or disease in service; manifested during an 
applicable presumptive period; or was otherwise associated 
with military service.  See 38 C.F.R. § 3.159(c)(4).  The 
veteran had a thyroid disorder in service, but the autopsy 
report of record adequately discusses the impact of the 
thyroid disorder on the veteran's death.  Given the statutory 
bar in effect for payment of compensation for a disability 
that is a result of a veteran's own alcohol or drug abuse, 
discussed below, further development of the veteran's 
alcoholism is unnecessary.  

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
appellant's claim on the merits.


II.  Cause of death

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

The veteran had no service-connected disabilities during his 
lifetime.   As noted above, his Certificate of Death shows 
the immediate cause of death as hypertensive cardiovascular 
disease.  Other significant conditions contributing to death 
were listed by the county medical examiner as chronic 
alcoholism and a thyroid disorder.  In his autopsy report, 
the county medical examiner diagnosed hypertensive 
cardiovascular disease, moderate to severe atherosclerosis of 
the aorta, fatty liver with acute alcoholic hepatitis, and 
rudimentary thyroid.  He opined that the veteran died as a 
result of an enlarged heart due to the long term effects of 
high blood pressure.  Chronic alcoholism was said to have 
contributed to this condition and may have been responsible 
for the seizure the veteran had before becoming unresponsive.  
The county medical examiner added that only rudimentary 
thyroid gland tissue was present.

The service medical records include the following blood 
pressure readings:  In 1976, the readings were 120/88, 
120/80, 140/86, 130/80, 142/90, 114/80, 136/96, 118/88, 
140/80, 128/78, 128/84, 178/82, 118/72, 112/78, 122/98, 
122/88, 120/60, 120/62, 106/80, 120/82, 120/102, and 140/100.  
In 1977 (prior to service separation), his blood pressure 
readings were 110/80, 120/84, 144/90, 136/100, and 140/80.  A 
May 1976 physical examination was conducted that qualified 
the veteran for diving.  No clinical abnormalities were 
noted, and his blood pressure reading was 120/74.  To qualify 
for submarine duty, an October 1976 physical examination was 
conducted, and his blood pressure reading was 128/86.  

The post-service treatment records suggest the veteran's 
hypertensive cardiovascular disease began many years after 
service.  He separated from service in March 1977 but 
continued to receive treatment and evaluation from the 
military until 1979.  In 1977 (after service separation), his 
blood pressure readings were 130/90, 118/86, 130/80, 126/70, 
and 128/80.  In 1979, his blood pressure reading was 124/80. 

For classifying hypertension, the appellant cites The Merck 
Manual, 17th Edition, which defines hypertension as a 
systolic average greater than 140 mm Hg or a diastolic 
average greater than 90 mm Hg., with hypertension 
classification based upon the average of two or more readings 
taken at each of two or more visits after initial screening.  
Although the veteran had some elevated blood pressure 
readings in service, no medical professional diagnosed 
hypertension during service, despite recording these 
findings.  The Board observes that VA's definition of 
hypertension is even more restrictive, requiring systolic 
readings predominantly 160 or higher or diastolic readings 
predominantly 90 or higher.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note 1 (2005).  In any event, the above medical 
records include no competent diagnosis of hypertension during 
service, regardless of the employed classification method.  

To the extent that the appellant or her representative is 
attempting to extrapolate from medical literature that the 
in-service findings represented hypertension, such 
extrapolation would constitute nothing more that an 
unsubstantiated medical opinion by a lay person rather than a 
conclusion based on the medical evidence of record.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Post-service records, including from Dr. Robert O. Philips, 
show diagnoses of hypertension in October 1984 and April and 
May 1987.  A September 1989 treatment record notes a history 
of hypertension dating back to 1984.  A June 1991 



treatment record notes a five-year history of hypertension.  
A January 1999 treatment record notes a history of 
hypertension dating back to 1993.  Moreover, the county 
medical examiner opined that the veteran's cardiomegaly was 
due to the long-term effects of hypertensive cardiovascular 
disease, but a January 1998 chest X-ray revealed a normal 
size heart at that time. 

The appellant asserts that the veteran's hypertension began 
in service.  The appellant's medical opinion is accorded no 
probative weight, as neither a layperson nor the Board is 
competent to supplement the record with unsubstantiated 
medical conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
In this case, there is no competent medical opinion of record 
indicating that hypertension, first diagnosed in 1984, had 
its onset during active service or was related to any in-
service disease or injury.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

Cardiovascular disease, including hypertension, may also be 
presumed to have been incurred during active military service 
if it is manifest to a degree of 10 percent within the first 
year following active service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  As discussed above, the evidence does not 
show hypertension manifested to a compensable degree within 
the first year following service.  The veteran was not 
diagnosed as having hypertension until 1984.

A thyroid disorder was listed on the Certificate of Death as 
a condition that contributed to the veteran's death.  The PEB 
noted the presence of a thyroid disorder in service but 
indicated the disorder existed prior to service and was not 
aggravated by service.  Moreover, the county medical examiner 
clarified in his thorough autopsy report that only 
rudimentary thyroid gland tissue was present, after 
explaining hypertension was the primary cause of death and 
that chronic alcohol use likely caused the veteran's fatal 
seizure.  It is clear the veteran died suffering from a 
thyroid disorder, but it did not contribute substantially or 
materially to the veteran's death.  At best, it casually 
shared in producing death and thus cannot be considered a 
cause of death as contemplated under 38 C.F.R. § 3.312(c).

Finally, that the veteran's alcohol abuse may have 
contributed to his death does not support the claim.  Section 
8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, 
Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-91, 
prohibits, effective for claims filed after October 31, 1990, 
payment of compensation for a disability that is a result of 
a veteran's own alcohol or drug abuse.  Moreover, Section 
8052 also amended 38 U.S.C.A. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2005).  As the 
appellant filed her claim after October 31, 1990, these 
provisions clearly apply in precluding a grant of service 
connection for the cause of the veteran's death on the basis 
of any in-service drug and/or alcohol abuse.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).  The preponderance of 
the evidence is against the appellant's claim, and it must be 
denied.  See Gilbert v. 



Derwinski, 1 Vet. App. 49, 56 (1990).   The Board regrets 
that a more favorable determination could not be made in this 
case.


ORDER

Entitlement to service connection for the case of the 
veteran's death is denied.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


